Filed 04/21/20                                                                                             Case 16-10015                                            Doc 938



                                                                      1 WEILAND GOLDEN GOODRICH LLP
                                                                        Jeffrey I. Golden, State Bar No. 133040
                                                                      2 jgolden@wgllp.com
                                                                        Ryan W. Beall, State Bar No. 313774
                                                                      3 rbeall@wgllp.com
                                                                        650 Town Center Drive, Suite 600
                                                                      4 Costa Mesa, California 92626
                                                                        Telephone 714-966-1000
                                                                      5 Facsimile      714-966-1002

                                                                      6 Attorneys for Debtor
                                                                        SOUTHERN INYO HEALTHCARE DISTRICT
                                                                      7

                                                                      8                           UNITED STATES BANKRUPTCY COURT

                                                                      9                            EASTERN DISTRICT OF CALIFORNIA

                                                                     10                                   SACRAMENTO DIVISION

                                                                     11 In re                                           Case No. 1:16-10015-FEC
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 SOUTHERN INYO HEALTHCARE                        Chapter 9
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                        DISTRICT,
                                                                     13                                                 WGG-7
                                                                                  Debtor.
                                                                     14                                                 MOTION TO CONFIRM SEVENTH
                                                                                                                        AMENDED PLAN FOR ADJUSTMENT OF
                                Tel 714-966-1000




                                                                     15                                                 DEBTS OF SOUTHERN INYO
                                                                                                                        HEALTHCARE DISTRICT
                                                                     16
                                                                                                                        [Memorandum of Law and Declarations
                                                                     17                                                 in Support Filed Concurrently]

                                                                     18                                                 Hearing Date:
                                                                                                                        Date:   May 19, 2020
                                                                     19                                                 Time:    1:30 p.m.
                                                                                                                        Place: 501 I. Street
                                                                     20                                                          Sacramento, CA 95814
                                                                     21                                                          Courtroom 28

                                                                     22

                                                                     23         Southern Inyo Heathcare District (“Debtor” or “District”) moves (“Motion”) for an

                                                                     24 order confirming its Seventh Amended Plan for Adjustment of Debts of Southern Inyo

                                                                     25 Healthcare District (the “Plan”) as the Plan satisfies all of the requirements of the

                                                                     26 Bankruptcy Code for confirmation and has been accepted by all creditors who timely

                                                                     27 voted. In support of the Motion, the District relies upon the following being filed

                                                                     28 concurrently with this Motion:
                                                                          0.0                                          1                                        MOTION
Filed 04/21/20                                                                                              Case 16-10015                                           Doc 938



                                                                     1          (i)      Memorandum Law in Support of Confirmation of Seventh Amended Plan for

                                                                     2                   Adjustment of Debts of Southern Inyo Healthcare District;

                                                                     3          (ii)     Declaration of Jeffrey I. Golden in Support of Confirmation of Seventh

                                                                     4                   Amended Plan for Adjustment of Debts of Southern Inyo Healthcare District;

                                                                     5          (iii)    Declaration of Jaque Hickman in Support of Confirmation of Seventh

                                                                     6                   Amended Plan for Adjustment of Debts of Southern Inyo Healthcare District;

                                                                     7          (iv)     Declaration of Peter Spiers in Support of Confirmation of Seventh Amended

                                                                     8                   Plan for Adjustment of Debts of Southern Inyo Healthcare District;

                                                                     9          (v)      Declaration of Don Fife in Support of Confirmation of Seventh Amended

                                                                     10                  Plan for Adjustment of Debts of Southern Inyo Healthcare District; and

                                                                     11         (vi)     Declaration of Kelly Adele Regarding the Tabulation and Analysis of Ballots
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12                  Cast in Acceptance or Rejection of the Seventh Amended Plan for
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13                  Adjustment of Debts of Southern Inyo Healthcare District;

                                                                     14         The District also relies upon the following previously filed pleadings:
                                Tel 714-966-1000




                                                                     15         (vii)    The Plan;

                                                                     16         (viii)   Seventh Amended Disclosure Statement with Respect to the Seventh

                                                                     17                  Amended Plan for Adjustment of Debts of Southern Inyo Healthcare District;

                                                                     18         (ix)     Exhibits to Seventh Amended Plan for Adjustment of Debts of Southern Inyo

                                                                     19                  Healthcare District;

                                                                     20         (x)      Declaration of Ed Rodieck re Service of (1) Seventh Amended Plan for

                                                                     21                  Adjustment of Debts of Southern Inyo Healthcare District; (2) Seventh

                                                                     22                  Amended Disclosure Statement with Respect to the Seventh Amended Plan

                                                                     23                  for Adjustment of Debts of Southern Inyo Healthcare District; (3) Exhibits to

                                                                     24                  Seventh Amended Plan for Adjustment of Debts of Southern Inyo

                                                                     25                  Healthcare District; (4) Order Approving Seventh Amended Plan for

                                                                     26                  Adjustment of Debts of Southern Inyo Healthcare District and Plan

                                                                     27                  Confirmation Scheduling Order; and (5) Ballot for Accepting or Rejecting

                                                                     28
                                                                          0.0                                           2                                       MOTION
Filed 04/21/20                                                                                            Case 16-10015                                           Doc 938



                                                                      1                Seventh Amended Plan for Adjustment of Debts of Southern Inyo

                                                                      2                Healthcare District; and

                                                                      3         (xi)   Supplemental Proof of Service for (1) Seventh Amended Plan for

                                                                      4                Adjustment of Debts of Southern Inyo Healthcare District; (2) Seventh

                                                                      5                Amended Disclosure Statement with Respect to the Seventh Amended Plan

                                                                      6                for Adjustment of Debts of Southern Inyo Healthcare District; (3) Exhibits to

                                                                      7                Seventh Amended Plan for Adjustment of Debts of Southern Inyo

                                                                      8                Healthcare District; (4) Order Approving Seventh Amended Plan for

                                                                      9                Adjustment of Debts of Southern Inyo Healthcare District and Plan

                                                                     10                Confirmation Scheduling Order; and (5) Ballot for Accepting or Rejecting

                                                                     11                Seventh Amended Plan for Adjustment of Debts of Southern Inyo
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12                Healthcare District.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 Dated: April 21, 2020                         WEILAND GOLDEN GOODRICH LLP

                                                                     14
                                                                                                                      By: /s/ Jeffrey I. Golden
                                Tel 714-966-1000




                                                                     15
                                                                                                                          JEFFREY I. GOLDEN
                                                                     16                                                   Attorneys for Debtor
                                                                                                                          SOUTHERN INYO HEALTHCARE
                                                                     17                                                   DISTRICT

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          0.0                                         3                                       MOTION
